Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 1 of 12 PageID #: 21


                                                                                             DEC 2 8 2018

  BROWN GAVALAS & FROMM LLP
  Attorneys for Movant
  AMERICAN STEAMSHIP OWNERS
  MUTUAL PROTECTION AND
  INDEMNITY ASSOCIATION, INC.
  555 Fifth Avenue
  New York, NY 10017
  Tel: (212) 983-8500
  Fax:(212)983-5946


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                        9BM




 In Re: Motion to Quash Subpoena issued to             No.: 18-mc-
 American Steamship Owners Mutual
 Protection and Indemnity Association                                             MATSUMOTO J
 dated December 17, 2018.

                                              X




                         DECLARATION OF DONALD R. MOORE


         DONALD R. MOORE hereby states and declares as follows:

         1.     I am Senior Vice President and Global Claims Director for Shipowners Claims

  Bureau, Inc. ("SCB"), Managers for Movant, American Steamship Owners Mutual Protection

  and Indemnity Association, Inc. (the "American Club").

         2.     I make this declaration in support of the American Club's motion to quash the

  Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in

  a Civil Action, dated December 17,2018, (the "Subpoena") issued on behalf of Plaintiff Pacific

  Gulf Shipping Co. ("Pacific"). A copy of the Subpoena is attached hereto as Exhibit A.

         3.     The statements made herein are based upon my personal knowledge and my

  review of files maintained by SCB and the American Club.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 2 of 12 PageID #: 22




  The American Club

          4.      The American Club is a not-for-profit mutual protection and indemnity insurance

  association that provides marine insurance to its vessel-owner and vessel-charterer members.

  The American Club is incorporated under the laws of the State of New York, with its principal

  place of business at One Battery Park Plaza, 31st Floor, New York, New York. SCB, the

  American Club's manager, also has its principal place of business at the same address.

          5.      The American Club is composed of "members" who operate as both the insurers

  and the insureds. The American Club's members collectively agree to mutually indemnify each

  other regarding certain third-party liabilities arising from their ownership and/or operation of

  insured vessels. In order to fund these indemnities, the American Club members pay premiums

  and assessments as necessary and/or as determined and approved by the American Club's Board

  of Directors.


          The M/V ADAMASTOS and M/V VIGOROUS


          6.      On information and belief, on December 3, 2018, Pacific filed a Verified

  Complaint for Attachment of Vessel (In Admiralty) in the United States District Court for the

  District of Oregon in connection with the vessel VIGOROUS (the "Complaint") in the action

  entitled Pacific GulfShipping Co. v. Adamastos Shipping & Trading S.A., et al.y Civil Action

  No. 3:18-cv-02076-MO. The Complaint sets forth two Counts with respect to Pacific's

  application for attachment under Supplemental Admiralty Rule B, which are: (i) Recognition and

  Enforcement of the Arbitration Award under the New York Convention and (ii) Alter-Ego

  Liability.

          7.      On December 17,2018, the American Club was served with the Subpoena in

  connection with the Complaint calling for the production of documents on December 31, 2018.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 3 of 12 PageID #: 23




         8.     The Subpoena seeks "any and all documents, materials, and items" from the

  American Club relating to the vessel M/V ADAMASTOS and the vessel M/V VIGOROUS

  covering a 5 year time period from January 1,2014 to the present.

         9.      The vessel M/V ADAMASTOS was entered as an insured vessel with the

  American Club for the 2012/13,2013/14 and 2014/15 policy years.

         10.     The vessel M/V VIGOROUS has been entered as an insured vessel with the

  American Club for the 2014/15, 2015/16,2016/17,2017/18 and 2018/19 policy years.

         11.     The American Club possesses numerous claims files and thousands of documents

  relating to these two vessels. These documents are located at the American Club's offices in

  four countries and five cities: Greece, Shanghai, Houston, London and New York.

         12.     It is my understanding that some of the claim files contain correspondence from

  attorneys that provided legal advice concerning the claim and/or defense of the claim as well as

  documents from SCB, the American Club and others relatedto the investigation ofthe claim. It

  is also my understandingthat the documents being sought by Pacific contain privileged and

  confidential information.


         13.     It will be unduly burdensome for the American Club to retrieve and review all of

  these claim files from Greece, Shanghai, Houston, London and New York as well as the

  additional documents requested in the Subpoena and then produce any and all non-privileged

  documents within the fourteen day time frame provided by the Subpoena especially in light of

  the fact that five of the fourteen days are weekend days and holidays and two ofthe remaining

  nine days are Christmas Eve and New Year's Eve.

         14.     In addition, the Subpoena is overly broad as most of the claim files are unrelated

  to allegations in Pacific's Complaint. Forexample, one of the claim files involving the M/V
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 4 of 12 PageID #: 24




  ADAMASTOS involves a crew member who died of a heart attack onboard the vessel in 2013,

  with the claim continuing into 2014.

         15.     Further examples ofthe overly broad andunduly burdensome nature ofthe

  Subpoena are that one ofthe claim files involves a survey of steel cargo in 2014, while another

  relates to the illness of a crew member of the M/V VIGOROUS, who contracted malaria in 2017.

  These claim files are clearly unrelated to the allegations of Pacific's Complaint.

         I declare under penalty of perjurythat the foregoing is true and correct.

  Dated: New York, New York
         December 26, 2018


                                                             DONALD R. MOORE
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 5 of 12 PageID #: 25




 AO 88B (Rev. 02/14) Subpoena toProduce Documents, Information, orObjects ortoPermit Inspection of Premises ina Civil Action


                                       United States District Court
                                                                         for the
                                                                District of Oregon

                   Pacific Gulf Shipping Co.,
                                                                             )
                               Plaintiff                                     )
                                  v.                                        )       Civil Action No. 3:18-cv~02076-MO
          Adamastos Shipping &Trading S.A., et al.                           )
                                                                             )
                              Defendant                                      )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  jQ.                         American Steamship Owners Mutual Protection and Indemnity Association Inc.
                                              c/o Shipowners Claims Bureau Inc.
                                                      (Name ofperson to whom thissubpoena is directed)

     ti Production: YOU ARE COMMANDED to produce at thetime, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:
                  See Attachment A



   Place: chalos &Co, P.C.                                                            Date and Time:
          55 Hamilton Avenue, Oyster Bay. NY 11771                                                  12/31/2018 1000 am
            gmc@chaloslaw.com; bsparkman@chaloslaw.com

      O Inspection of Premises: YOU ARE COMMANDED to permit entryonto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

   Place:                                                                            Date and Time:




         Thefollowing provisions of Fed. R.Civ. P. 45 areattached - Rule 45(c), relating to the place of compliance;
  Rule 45(d), relating to yourprotection as a person subject to a subpoena; and Rule 45(e) and(g), relating to yourduty to
  respond to this subpoena and the potential consequences of not doing so.
  Date:       12/17/2018

                                  CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk
                                                                                              7*f- ft &—               A/~feJ M**«*
                                                                                                      Attorney's signature

 The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)                            Pacific Gulf
 Shipping Co.                                                                                 , who issues or requests thissubpoena, are:
  Briton P.Sparkman, 55 Hamilton Avenue, Oyster Bay, NY 11771, 516-714-4300, bsparkman@chaloslaw.com
                             Notice to the person who issues or requests tbis subpoena
  If this subpoena commandsthe production of documents, electronically stored information, or tangible things or the
  inspection of premises before trial, a notice and a copy of the subpoena must be served on eachparty in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 6 of 12 PageID #: 26




 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, orObjects orto Permit Inspection of Premises in a CivilAction(Page 2)

 Civil Action No. 3:18-cv-02076-MO

                                                              PROOF OF SERVICE
                      (Thissection should not befiled withthe courtunless requiredby Fed. R, Civ. P. 45.)

             1received this Subpoena for (name ofindividual and title, ifany)
 on (date)


             0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                         on (date)                                  ; or


             D I returned the subpoena unexecuted because:


             Unless thesubpoena was issued onbehalf of theUnited States, or one of itsofficers or agents, I have also
             tendered to the witness the fees foroneday's attendance, and the mileage allowed by law, in the amount of
             $


 My fees are$                                     for travel and $                            forservices, fora total of $                 0.00


             1declare under penalty of perjury that this information is true.


 Date:
                                                                                                 Server's signature



                                                                                               Printed name and title




                                                                                                  Server's address


 Additional information regarding attempted service, etc.:
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 7 of 12 PageID #: 27




 AO 88B (Rev. 02/14)Subpoena to Produce Documents, Information, orObjects or to Permit Inspection of Premises in o Civil Action(Page 3)

                               Federal Rule of CiviJ Procedure 45 (c), (d), (e), sod (g) (Effective 12/1/13)
 (c) Place of Compliance.                                                            (If)disclosing anunrctained expert's opinionor information thatdoes
                                                                                notdescribe specificoccurrences in dispute andresults from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoenamay command a             study thatwas not requestedby a party.
 personto attenda trial,hearing,or deposition only as follows:                    (C) Specifying Conditions as an Alternative. Inthe circumstances
    (A) within 100miles of where the person resides, is employed, or            described in Rule45(dX3)(B), the courtmay, instead of quashing or
 regularly transacts business in person; or                                     modifying a subpoena, order appearance or production underspecified
    (B) withinthe statewherethe person resides, is employed,or regularly        conditionsif the serving party:
 transacts businessin person,if the person                                           (I) shows a substantial need for the testimony or materia) that cannot be
       (i) is a partyor a party's officer;or                                    otherwisemet without undue hardship; and
      (ii) is commanded to attend a thai and would not incur substantial            (if) ensures that the subpoenaed personwilt be reasonably compensated.
 expense.
                                                                                (t) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoenamay command:
   (A) production of documents, electronically stored information, or            (I) ProducingDocumentsor ElectronicallyStored Information. These
 tangible thingsat a place within 100milesof wherethe person resides, is        procedures apply lo producingdocuments or electronically stored
 employed, or regularly transactsbusiness in person; and                        information:
   (B) inspection of premises at the premises to be inspected                    (A) Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they arc kept in the ordinary course of business or
 (d) Protecting a Person Subject to a Subpoena; Enforcement                     must organize and label them lo correspond to the categoriesin the demand.
                                                                                 (B) Formfor Producing Electronically Stored Information Not Specified
  (\) Avoiding Undue Burden or Expense; Sanctions. A partyor attorney           If u subpoena does not specify a form for producingelectronicallystored
 responsiblc tor issuing and serving a subpoena must take reasonable steps      infounation, the personrespondingmust produceit in a formor forms in
 to avoid imposing undue burden or expense on a personsubject to the            which it is ordinarilymaintained or in a reasonably usable form or forms
 subpoena The court forthe district where compliance is required must              (Q ElectronicallyStored Information Produced in Only One Form. The
 enforce this duty and impose an appropriate sanction—which may include         personresponding need not produce the same electronically stored
 lost earnings and reasonable attorney's fees—on n party or utiomcy who         information in more than one form.
 fails to comply.                                                                  (D) Inaccessible Electronically Stored Information. The person
                                                                                respondingneed not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                        from sourcesthat the person identifies as not reasonablyaccessible because
   (A) Appearance Not Required. A person commanded to produce                   of undueburden or cost.On motion to compel discoveryor for a protective
 documents, electronically stored informalion, or tangible things, or to        order,(he personresponding must show that the information is not
 permitthe inspectionof premises, need not appear in person at the place of     reasonably accessible becauseof undue burdenor cost If thai showing is
 production or inspectionunless also commanded to appearfor n deposition,       made, the court may nonetheless orderdiscovery from suchsources if the
 heating, or trial.                                                             requesting parry showsgoodcause, considering the limitations of Rule
   (11) Objections A peison commanded to producedocumentsor tangible            26(b)(2)(C) The court may specify conditions for the discovery
 things or to permit inspection may serve on the party or attorney designated
 inthesubpnenu u written objection to inspecting, copying, testing, or          (2) ClaimingPrivilege or Protection.
 sampling nny or all of the materials or (n inspecting the premises—or to        (A) Information Withheld. A personwithholdingsubpoenaedinformation
 pioducmg electronically stored informationin the fomi or formsrequested        under a claim that il is privileged or subject to protection as trial-preparation
 The objection must be served before the earlier of Hie time specified tor      material must:
 compliance or 14 days after the subpoena is served If an objection is made,        (I) expressly make the claim, and
 the following iulcs apply.                                                         (ii) describe the nature ofthc withheld documents, communications, 01
      (i) Al any lime, on notice to the commanded person, the serving party     tangible things in a mannerthat, without revealinginformationitself
 may move the court for the district where compliance is required for an        privileged or protected, will enablethe panics to assess (heclaim
 Oldercompelling productionor inspection                                          (B) Informalwn Produced If information produced in response to a
      (II) These acts may be required only as directed in the oidet, and the    subpoena is subject to a claim of privilege or of protection as
 order must protect a person who is neithera party nora parry's officer from    trial-preparation material, the person makingthe claimmay notify any party
 significant expense resulting from compliance                                  thai received the information ofthc claim and the basis forit After being
                                                                                notified, a pottymust promptly return, sequester, or destroy the specified
  (J) Quashing or Modifying a Subpoena.                                         information andanycopiesit has,must not use or disclose the information
   (A) Whan Required On timely motion, the court for the district where         until the claim is resolved, must take reasonable steps lo retrieve(he
 compliance is required must quash or modify a subpoena that:                   information if the partydisclosedit before being notified, and may promptly
      (i) fails to allow a reasonable time to comply;                           presentthe information under seal to the couit forthe district where
      (ii) requires a person to comply beyond the geographical limits           compliance is required fora determination ofthc claim The person who
 specified in Rule 45(c),                                                       produced (lie information must preserve the informtilion until (he claim is
      (iii) requires disclosure of privileged or other protectedmatter, if no   resolved.
 exception or waiver applies; or
      (iv) subjects a person 10undue burden                                     (g) Contempt.
   (B) When Permitted. To protecta person subject lo or affected by a           The court for the district wherecompliance is required—and also, aftera
 subpoena, the court for (he district where compliance is required may, on      motion is transferred,the issuing court—may hold in contempt a person
 motion, quash or modify the subpoena if it requires:                           who,having beenserved, fails withoutadequate excuseto obey die
       (i) disclosing a tradesecretor other confidentialresearch,               subpoena or an orderrelatedto it.
 development,or commercial information; or



                                          Foraccessto subpoena materials, see Fed R Civ P 45(a)Committee Note (2013).
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 8 of 12 PageID #: 28




                                            SCHEUDLE A


                       I.          DEFINITIONS AND INSTRUCTIONS

          Unless the context of a particular request indicates otherwise, the relevant time period to
          which each request refers is January 1, 2014 to the present.

          Communication. The term "communication" means the transmittal of information (in the
          form of facts, ideas, inquiries or otherwise).

          Document. The term "document" is defined to by synonymous in meaning and equal in
          scope to the usage of the term "documents or electronically stored information" in Fed. R.
          Civ. P. 34(a)(1)(A) and Fed. R. Civ. P. 45. A draft or non-identical copy is a separate
          document within the meaning of this term. "Documents," "documentation," and
          "communications" include, but are not limited to, the following items within the
          possession, custody, or control of Plaintiff or known by Plaintiff to exist, whether such
          items are typed, printed, drawn, sketched, photographed, recorded, or written by hand:

                 Contracts; correspondence; telegrams; memoranda; statements; records;
                 reports; books; summaries and/or records of conversations; summaries
                 and/or records of personal conversations; diaries; forecasts; orders; bills;
                 invoices; checks; statistical statements; books or accounts; studies; graphs;
                 charts; work papers; indices; data sheets; data processing cards; analytical
                 records; minutes and/or records of meetingsand conferences; reports and/or
                 summaries of entries; reports and/or opinions of consultants; appraisals;
                 records; reports and/or summaries of negotiations; brochures; lists;
                 periodicals; pamphlets; circulars; trade letters; newspaper clippings; press
                 releases; notes; projections; working papers; photographs; drawings; tape
                 recordings; and all other written, printed, recorded, or graphic matter,
                 photographic matter, or other matter, however produced or reproduced.

          The terms "plaintiff and "defendant" as well as a party's full or abbreviated name or a
          pronoun referring to a party mean the party and, where applicable, its officers, directors,
          employees, partners, corporate parent, subsidiaries or affiliates.

                 A. "Plaintiff shall mean and refer to Plaintiff, Pacific Gulf Shipping Co., and
                    includes their agents, representatives, attorneys, and/or anyone else acting on
                     its behalf.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 9 of 12 PageID #: 29




                   B. "Defendants" shall mean and refer to Defendants, Vigorous Shipping, Blue
                      Wall, Phoenix, and Adamastos Shipping (referred to collectively hereafter as
                      "Defendants"), and includes their officers, directors, employees, agents,
                      servants, representatives, and all other individuals acting on their behalf.

     5.    The terms "individual" or "individuals" and "person" or "persons" shall mean each and
           every individual, corporation, partnership, association, joint venture, firm, group,
           cooperative, governmental department, and agency (federal, state, or local), division,
           subsidiary, social or political organization, or any other entity cognizable at law, whether
           real or juridical or incorporated or unincorporated.

     6.    When used with respect to an object or other physical thing, "identify" or "identity" shall
           mean to give (a) a description, including suchcharacteristics as dimensions, weight, color,
           and construction material(s); (b) the identity of the manufacturer, builder, or creator; (c)
           the date ofthe manufacture, building or creation; and (d) the present location.

     7.    The term "account" includes any bank account, escrow account, brokerage account,
           checking account, investment account, money market account, securities account, or any
           other type of account maintained by and through Youor any of Youraffiliates, subsidiaries,
           or related companies.

     8.    The term "You" or "Your" means American Steamship Owners Mutual Protection and
           Indemnity Association Inc. (i.e. The American Club), Shipowners Claims Bureau Inc.,and
           or your representatives, managers, employees, lawyers, agents, and/or any other person
           acting for and on your behalf.

     9.    The term "concerning" means relating to, referring to, describing, evidencing, or
           constituting.

     10.   The terms "all," "any," and "each" shall each be construed as encompassing any and all.

     11.   The connectives "and" and "or" shall be construed either disjunctively or conjunctively as
           necessary to bring within the scope of the discovery request all responses that might
           otherwise be construed to be outside of its scope.

     12.   The use of the singular form of any word includes the plural and vice versa.

     13.   The term "anyone acting on your behalf includes, but is not limited to, your attorneys,
           investigators, and/or representatives whether hired or appointed by you.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 10 of 12 PageID #: 30




      14.   If you contend that any document that would otherwise have been produced may be
            withheld on grounds that it is privileged under the attorney/client privilege, the work
            product doctrine, or any other basis, then each such document shall be fully identified in
            writing by stating those persons having knowledge of any facts related to the claim of
            privilege and all events, transactions, or occurrences related to the claim of privilege,
            except that the substance need not be described to the extent that it is privileged.

      15.   "Possession, custody, or control" includes the joint or several possession, custody, or
            control, not only by the person to whom these requests for production are addressed, but
            also the joint or several possession, custody, or control by each or any other person acting
            or purportingto act on behalf of such person, whetheras attorney, accountant, or otherwise.

      16.   If any document requested herein was at one time in existence, but has been lost, discarded
            or destroyed, identify such document as completely as possible, providing as much of the
            following information as possible:

                     A.     the type of document;
                    B.      its date;
                    C.      the date or approximate date it was lost, discarded or destroyed;
                    D.      the circumstances and manner in which it was lost, discarded or destroyed;
                    E.      the reason or reasons for disposing of the document (if discarded or
                            destroyed);
                    F.      the identity of all persons authorizing or having knowledge of the
                            circumstances surrounding the disposal of the document;
                    G.      the identity of the person(s) who lost, discarded or destroyed
                            the document; and
                    H.      the identityof all persons having knowledge of the contents thereof.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 11 of 12 PageID #: 31




                            II.      DOCUMENTS TO PR PRODUCED

             1.     Any and all documents, materials, and items maintained in your file and records for

      the vessel the M/V ADAMASTOS.


             2.     All billing records You issued with respect the Certificates of Entry for the M/V

     ADAMASTOS, including but not limited to invoices for Protection & Indemnity Insurance;

      Freight, Demurrage & Defense Insurance; and anyother policies and/or applicable riders;

             3.     All documents, materials, and/or records evincing payment of the annual premiums

      for the M/V ADAMASTOS including but not limited lo documents demonstrating the originating

     bankaccount information, copies of cancelled checks, wire fund transfer details, and/or anyother

      payment records.

             4.     Any and allcorrespondence and/or communications to, from, byand/or among The

     American Club, Blue Wall, Phoenix, AdamastosShipping, and/or any other person or organization

     concerning and/or related to:

             A)     The entry of the M/V ADAMASTOS;

             B)     Payments of the annual premiums for the M/V ADAMASTOS;

             C)     Claims submitted on behalfof the M/V ADAMASTOS;

             D)     Denial of any claims submitted on behalf of the M/V ADAMASTOS by The

     American Club;

             E)     The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil

     during the period of July 31, 2014 to June 30, 2015.

             5.     The Claim File for any claim(s) submitted by Adamastos Shipping, Phoenix, Blue

      Wall, and/or anyotherperson or organization for and on behalfof the M/V ADAMASTOS during

     the period of January 1, 2013 to present.
Case 1:18-mc-03457-KAM-SJB Document 1-3 Filed 12/28/18 Page 12 of 12 PageID #: 32




             6.     Any and all documents, materials, and items maintained in your file and records for

      the vessel the M/V VIGOROUS.

             7.     All billing records You issued with respect the Certificates of Entry for the M/V

      VIGOROUS, including but not limited to invoices for Protection & Indemnity Insurance; Freight,

      Demurrage & Defense Insurance; and any other policies and/or applicable riders;

             8.     All documents, materials, and/or records evincing payment ofthe annual premiums

      for the M/V VIGOROUS including but not limited to documents demonstrating the originating

     bank account information, copies of cancelled checks, wire fund transfer details, and/orany other

     payment records.

             9.     Any and all correspondence and/or communications to, from, by and/or among The

     American Club, Blue Wall, Phoenix, Vigorous Shipping, and/or any other person or organization

     concerning and/or related to:

             A)     The entry of the M/V VIGOROUS;

             B)     Payments of the annual premiums for the M/V VIGOROUS;

             C)     Claims submitted on behalf of the M/V VIGOROUS;

             D)     Denial of any claims submitted on behalf of the M/V VIGOROUS by The

     American Club;

             10.    The Claim File for any claim(s) submitted by Vigorous Shipping, Phoenix, Blue

     Wall, and/or any other person or organization for and on behalf of the M/V VIGOROUS during

     the period of January 1, 2014 to present.

             11.    Any and all documents, materials, and items which shows the board members for

     The American Club for the years 2014, 2015, 2016, 2017, and 2018.
